DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system for populating a shopping basket with predicted quantities of predicted items, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of “an apparatus”.  Therefore, the claims are directed to a statutory eligibility category.
	Step 2A: The invention is directed to a certain method of organizing human activity, which is akin to fundamental economic practices (see Alice).  The prediction of products and quantities to be ordered by a customer and the presentation of such predictions to the customer constitute a marketing and sales activity As such, the claims include an abstract idea.  Accordingly, under prong 1 of step 2A, the claims recite an abstract idea.
	When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
“A system comprising”: 
“generating a feature vector for a user based, at least in part, on historical data pertaining to the user’s previous transactions”; 
“generating, using a quantity prediction model of a machine learning architecture, a respective item quantity prediction for each of one or more items included in a predicted basket based, at least in part, on the feature vector for the user”; and 
“populating a respective quantity selection option for each of the one or more items included in the predicted basket based on the respective item quantity prediction generated for each of the one or more items”.
Under prong 2 of step 2A, this judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
	STEP 2B.  Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.
	The instant application includes in Claim 1 additional steps or elements to those deemed to be abstract idea(s).  When taken the steps individually, these steps or elements are 
“one or more processors”; and 
“one or more non-transitory computer-readable storage devices storing computing instructions configured to run on the one or more processors and perform functions comprising”: 
	In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.
	Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.
	In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.
	Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 
	CONCLUSION.  It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).
	Dependent claims 2-10—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory.  These dependent claim have also been reviewed with the same analysis as independent claim 1.  The dependent claims have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claim 11 is a method claim similar to claim 1 and is rejected for the same reasons.  Claims 12-20 depend from claim 11 and are similar to claims 2-10 and are rejected for the same reasons.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 11, 12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0140526 A1 (hereinafter “Cummins”).
With respect to claims 1 and 11, Cummins discloses 
“A system comprising”: Cummins, abstract; 
“one or more processors”; Cummins, paragraph 0028 (in some embodiments a smart server comprising one or more processors is utilized);  and 
“one or more non-transitory computer-readable storage devices storing computing instructions configured to run on the one or more processors and perform functions comprising”: Cummins, paragraph 0204 (computer readable medium can be used);
“generating a feature vector for a user based, at least in part, on historical data pertaining to the user’s previous transactions”; Cummins, paragraphs 0010-12, 0014, 0016 (feature vector includes usage data and historical transaction data received from merchants); 
“generating, using a quantity prediction model of a machine learning architecture, a respective item quantity prediction for each of one or more items included in a predicted basket based, at least in part, on the feature vector for the user”; Cummins, paragraph 0106 (system makes product and quantity recommendations based on feature vector); and 
“populating a respective quantity selection option for each of the one or more items included in the predicted basket based on the respective item quantity prediction generated for each of the one or more items”.  Cummins, paragraphs 0035, 0036, 0106 (system populates basket, optionally on user device or smart appliance graphical user interface).  
With respect to claims 2 and 12, Cummins discloses “wherein: the respective item quantity prediction for each of the one or more items indicates a respective purchase quantity for each of the one or more items to be included in the predicted basket; and the predicted basket is automatically populated with the one or more items and the respective purchase quantity associated with each of the one or more items”.  Cummins, paragraphs 0035, 0036, 0106 (system populates basket with predicted items in predicted quantities).  
With respect to claims 5 and 15, Cummins discloses “wherein the feature vector at least includes: customer features associated with the user’s previous transactions involving the one or more items”; Cummins, paragraphs 0010-12, 0014, 0016 (e.g., transaction and consumption data) and “item features describing the one or more items”.  Cummins, paragraphs 0026, 0027 (data describing items, such as size, expiration date, and allergen data).  
With respect to claims 6 and 16, Cummins discloses “wherein the predicted basket and the respective quantity selection option for each of the one or more items is displayed on a graphical user interface of a user device operated by the user”.  Cummins, paragraphs 0035, 0036, 0106 (system populates basket, optionally on user device or smart appliance graphical user interface).  
With respect to claims 7 and 17, Cummins discloses “where in the graphical user interface includes a submission option that enables the one or more items included in the predicted basket to be added to a digital shopping cart”.  Cummins, paragraphs 0046-48 (the predicted basket can be added to a shopping list, automatically ordered, or ordered if selected by user).  
With respect to claims 8 and 18, Cummins discloses “where in the graphical user interface includes one or more options for manipulating the contents of the predicted basket including: options for changing purchase quantities of the one or more items; and options for removing the one or more items from the predicted basket”.  Cummins, paragraphs 0046-48 (the predicted basket can be added to a shopping list, automatically ordered, or ordered if selected by user, including through a merchant electronic ordering system; one skilled in the art would understand a merchant electronic ordering system to disclose changing item quantities and deleting items).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cummins in view of U.S. Patent Application Publication 2022/0129937 A1 (hereinafter “Chowdhury”).  
With respect to claims 3 and 13, Cummins does not explicitly disclose a random forest decision tree model.  Chowdhury discloses “wherein the quantity prediction model comprises a random forest decision tree model that is configured to generate the respective item quantity prediction for each of the one or more items, and the random forest decision tree model is trained using historical data for a plurality of users”.  Chowdhury, paragraphs 0050, 0052.
Both Cummins and Chowdhury relate to making product predictions using historical data.  Cummins, paragraphs 0035, 0036, 0106; Chowdhury, paragraphs 0050, 0052.  It would have been obvious to one of ordinary skill in the art at the time of filing to include the random forest decision tree model as taught by Chowdhury in the method of Cummins with the motivation of improving product predictions.  Chowdhury, paragraphs 0050, 0052.  
Claims 4, 9, 10, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cummins in view of U.S. Patent Number 11,062,337 B2 (hereinafter “Ross”).  
With respect to claims 4 and 14, Cummins does not explicitly disclose a gradient boosting regression model.  Ross discloses “wherein the quantity prediction model comprises a gradient boosting regression model that is configured to generate the item quantity prediction for each of the one or more items, and the gradient boosting regression model is trained using historical data for a plurality of users”.  Ross, abstract, claim 10.
Both Cummins and Ross relate to making product predictions using historical data.  Cummins, paragraphs 0035, 0036, 0106; Ross, abstract.  It would have been obvious to one of ordinary skill in the art at the time of filing to include the gradient boosting regression model as taught by Ross in the method of Cummins with the motivation of improving product predictions.  Ross, col. 2, lines 9-48.
With respect to claims 9 and 19, Cummins discloses “wherein:; the one or more items correspond to one or more grocery items; and the predicted basket facilitates repurchasing of the one or more grocery items”.  Cummins, paragraphs 0010-12, 0014, 0016, 0024, 0026-28, 0035, 0036, 0046-48, 0106 (grocery items are repurchased based on predictions).  Ross discloses “the machine learning architecture is integrated into an electronic commerce platform that is accessible over a computer network”.  Ross, abstract (machine learning architecture is integrated into platform to make predictions.
With respect to claims 10 and 20, Cummins discloses “wherein: the … architecture further comprises a basket composition model; the basket composition model is configured to generate a basket size prediction for the predicted basket; and the basket size prediction is used to determine a number of unique items that are included in the predicted basket”.  Cummins, paragraphs 0010-12, 0014, 0016, 0024, 0026-28, 0035, 0036, 0046-48, 0106, 0108 (system recommends recipes and additional required ingredients based in part on historical data, as well as determining consumables needing replenishment; size of basket and number of items to be included therein are therefore determined).  Ross discloses a “machine learning architecture”.   Ross, abstract (machine learning architecture is integrated into platform to make predictions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,461,827 B2 (hereinafter “Bathe”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are obvious over the claims of Bathe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN D CIVAN whose telephone number is (571)270-3402. The examiner can normally be reached Monday-Thursday 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ETHAN D. CIVAN
Primary Examiner
Art Unit 3625



/ETHAN D CIVAN/Primary Examiner, Art Unit 3625